Plaintiff terminated, as of January 31, 1979, defendant’s tenancy of a floor in its building in order to lease it to a new tenant, Knoll. Plaintiff testified that it would require two weeks after defendant vacated to ready the floor and turn it over to Knoll. The latter was not required to pay full rental until 90 days after possession. Defendant vacated on May 11. Knoll should have been in possession on May 25 and full rent commenced on August 23. Knoll did not commence paying full rental until September 17. In its calculation of damages caused by defendant’s failure to vacate timely, the trial court found defendant responsible for a 79-day loss of full rental running to September 17. There is no evidence from which it can be concluded that defendant was responsible for the loss from August 23 to September 17, and accordingly we find a 53-day loss of full rental, running to August 22. This difference of 26 days at a full rental of $1,352.45 a day reduces the award by $35,163.70 to the sum of $66,133.36.
We have considered the other points raised by the defendant-appellant and find them without merit. Concur — Murphy, P. J., Ross, Lynch and Milonas, JJ.